O’CONNELL, Circuit Judge
(dissenting)-
The jury in the case at bar apparently believed that Peskin never was employed by the Marine Welding Co. The question, then, is whether Regulation 626.1(b) should be interpreted to impose upon a man, who has falsely represented that he wás so employed, the duty of ■ notifying the Board-that his purported employer has subsequently ceased doing business, lest his offense be compounded by failure to supply that later information.
*99I think the regulation was designed to meet only those situations, such as United States v. Wain, 2 Cir., 1947, 162 F.2d 60, where a registrant was in fact employed. Consequently, upon the evidence presented, I believe that, while Peskin, might have been found guilty on either the first or the third count, he could not have been convicted on both counts.
Accordingly, I dissent from the conclusion of the majority of this court.